                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:21CR3036

      vs.
                                                           ORDER
VICTOR ALEXANDER RODRIGUEZ
DEL GIUDICE, GREGORY LORENZO,
BOB RIVERA, and MARINO AVILA,

                  Defendants.


UNITED STATES OF AMERICA,
                                                         4:21MJ3052
                  Plaintiff,

      vs.                                                  ORDER

FELIX PENA,

                  Defendant.


      Victor Alexander Rodriguez Del Giudice has retained Nebraska counsel,
and the court has appointed Nebraska counsel for all other defendants named in
the above captions.


      However, based on the filings before the court, the Southern District of
New York held the initial appearance as required under Rule 5(c)(3). As such,
the defendants are now transferred to this district. See Rule 5(c)(3)(D). But prior
to those hearings, the New York federal court did not request or receive hearing
dates from this court and did not provide the defendants with notice of the date
and time of their initial appearances before the undersigned magistrate judge in
the District of Nebraska. So, on the record before me, the defendants have not
been provided notice of hearing before the undersigned magistrate judge.


      Accordingly,


      IT IS ORDERED:
      1)     If they have not already done so, the Nebraska defense counsel
retained or appointed to represent the defendants shall immediately contact their
respective clients and advise them of the hearing date and time.

       2)    By 5:00 p.m. today, each defense attorney shall file a certificate of
service stating his or her respective client has been advised of the date and time
of the hearing.

      Dated this 19th day of May, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
